department of the treasury internal_revenue_service washington d c date apr s n op- 0-t contact person id number telephone number employer_identification_number dear sir or madam this is in response to your letter requesting rulings regarding the federal tax consequences associated with the transactions described below m is a t nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 a of the intemal revenue code the code as an organization described in sec_501 of the code m cade the sole member of m is n an entity which is also exempt under sec_501 of the code is classified as other than a private_foundation within the meaning of sec_509 of the qis at nonprofit corporation and is recognized as exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 of the code qo is classified as other than a private_foundation within the meaning of sec_509 of the code n is also the sole member of q prior to v m and o were parts of distinct healthcare systems was one of several health care related entities including an acute care hospital and a corporate parent of several nursing homes in t which shared n as a common corporate member m was part of a separate system which included p an acute care hospital which shared r as a common corporate member in v n became the sole corporate member of m and p r has recently been dissolved it is proposed that m will merge with and into qo with o being the surviving corporate entity n will be the sole member of you indicate that m and o have determined that a merger of their two organizations would enhance efficiency and reduce costs in the fund raising ss efforts of the organizations to support health care services in their respective communities following the proposed merger o will continue the charitable activities of each of the merging organizations with it is believed the same broad based public financial support you represent that the merger will be accomplished pursuant to state law the plan of merger has been approved and adopted by the boards of directors of m and o you have submitted a copy of your plan of merger and indicate that it will be effective upon the filing with and approval of the appropriate state agencies and the state court after a hearing upon notice to the state attorney_general on the filing of the certificate of merger the individual corporate existence of m will cease and o will survive the proposed certificate of merger does not change the charitable purposes of m you state that once the merger is accomplished o will carry on all of the fund raising and health care support services and related activities currently conducted by m and oq based on the foregoing facts you have requested the foliowing rulings the proposed merger of m into o will not adversely affect the tax exempt status of o under sec_501 and subsequent to the proposed merger o will continue to be tax exempt under sec_501 of the code subsequent to the proposed merger of m into o o will retain its classification as a public charity pursuant to the provisions of sec_509 and sec_170 vi of the code to the extent the liabilities funds assets services or personnel are transferred to oq by m pursuant to the merger such transfers will not generate unrelated business taxabie income or result in the recognition of any gain_or_loss under sec_511 through of the code sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the general law of charity the promotion of health is considered to be a charitable purpose restatement trusts sec_368 and sec_372 iv scott on trusts ed sec_368 and sec_511 of the code imposes a tax on the unrelated_business_income_tax of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization fess allowable business_expenses directly connected with the carrying on of such trade_or_business this section excludes all gains and losses from the sale exchange or other_disposition of property other than s a stock_in_trade or other_property which would be property includable in inventory if on hand at the end of the year and property_held_primarily_for_sale to customers in the ordinary course of the organization's trade_or_business sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code provides for income from unrelated debt-financed_property to be included in the computation of unrelated_business_taxable_income sec_514 and ii of the code in defining debt-financed_property exclude any property substantially ali the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance of such organization of its charitabie educational or other purpose or function constituting the basis for its exemption under sec_501 or ii any purpose to which clause i does not apply to the extent that its use is so substantially related m and o have determined that a merger of their two organizations would enhance efficiency and reduce costs in the fund raising efforts of the organizations to support health care in their respective communities you represent that when mand o merge they will function as one entity with one staff o will carry out ail of the fund raising and health care support services and related activities currently conducted by m and o you further state that o ‘s articles of incorporation indicate among other things that the objects and purposes of shall be exclusively within such purposes enumerated in sec_501 of the code with the ultimate goal of fostering and facilitating the delivery of health care services to the community by developing financial programs and soliciting contributions for and on behalf of the exempt entities in your health care system accordingly based on the facts and representations set forth we rule as follows the proposed merger of m into o will not adversely affect the tax exempt status of o under sec_501 of the code and subsequent to the proposed merger o will continue to be tax exempt under sec_501 of the code subsequent to the proposed merger of m into o q will retain its classification as a public charity pursuant to the provisions of sec_509 and sec_170 of the code dollar_figure to the extent the liabilities funds assets services or personnel are transferred to o by m pursuant to the merger such transfer will not generate unrelated_business_taxable_income or result in the recognition of any gain_or_loss under sec_511 through of the code these ruling are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested it sec_6110 of the code provides that they may not be used or cited as precedent we are informing your key district_director of this action please keep a copy of this ruling in your permanent records sincerely signed marvin friediander manager exempt_organizations technical group sb
